DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I corresponding to claims 1-9 and 13-19 in the reply filed on 06/01/2022 is acknowledged.
Information Disclosure Statement
	The information disclosure statement of 12/10/2019 has been received and reviewed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5035450 to Muller in view of US 20180346091 to Movsesian et al.(Movsesian).
Regarding claim 1, Muller discloses:
a latch (30) mounted to the barrier (18); a locking device (26) comprising a latching clamp (26) configured to lock the latch when the barrier is in the closed position (fig 2); and, a release mechanism (24, 38, 40, 44) configured to move the latching clamp from a locking state (fig 2), locking the latch, to an unlocking state (when 26 is not fully extended), releasing the latch (solenoid 24 deenergizes, allowing 26 to retract and unlocking 30), wherein the release mechanism is further configured to delay the moving of the latching clamp from the locking state to the unlocking state (see col 3 lines 1-10).

However, Muller doesn’t disclose an aircraft barrier system for separating, within an aircraft, a secure area from a passenger cabin of the aircraft , wherein the aircraft barrier system comprises: a barrier installed inside the passenger cabin and configured to move between an open position and a closed position;
Movsesian teaches that it is well known in the art for an aircraft barrier system (10) for separating, within an aircraft (2), a secure area (12) from a passenger cabin (30) of the aircraft , wherein the aircraft barrier system comprises: a barrier (100) installed inside the passenger cabin and configured to move between an open position (fig 3) and a closed position (fig 4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Movsesian into Muller at least because doing so provides additional desired security (see paragraph 0002, Movsesian) to the aircraft cockpit.

 Regarding claim 2, Muller (in view of Movsesian) discloses:
The aircraft barrier system according to claim 1, wherein the release mechanism comprises an activator(24, 38, 44, Muller) that triggers the delayed moving of the latching clamp from the locking state to the unlocking state (44 triggers the delay, see col 3 lines 1-10, Muller).
Regarding claim 3, Muller (in view of Movsesian) discloses:
The aircraft barrier system according to claim 2, wherein the activator includes a locking section (24) configured to lock the latching clamp in the locking state (when 24 is energized, it keeps 26 extended in the locking state, Muller), wherein the activator is configured to: move from a closed position to an open position (24 moving from energized to deenergized, see col 3, lines 1-10, Muller), wherein the locking section in the closed position of the activator blocks the latching clamp from moving (fig 2, 26 can’t retract due to 24 being energized, Muller); or to be operated from a first side of the barrier facing the secure area and is configured to be operated from a second side of the barrier facing the passenger cabin; or, both.
Regarding claim 5, Muller (in view of Movsesian) discloses:
The aircraft barrier system according to claim 1, wherein the release mechanism comprises a spring element (48) acting on the latching clamp to move the latching clamp from the locking state to the unlocking state (see col 3 lines 11-17, Muller), and a damper (24) connected to the latching clamp (see fig 3, Muller) and delaying the movement of the latching clamp (via delay from 44).
Regarding claim 13, Muller (in view of Movsesian) discloses:
The aircraft barrier system according to claim 1, wherein the barrier is slidable in a horizontal direction or a vertical direction to be moved between the open position and the closed position (horizontal sliding motion between figs 3 and 4, Movsesian).
Regarding claim 14, Muller (in view of Movsesian) discloses:
An aircraft area (fig 1, Movsesian) comprising: a passenger cabin (30, Movsesian); a door to be secured (100, Movsesian); a secure area (12, Movsesian) in front of the door; and an aircraft barrier system (10), according to claim 1 (see rejection of claim 1), separating the secure area from the passenger cabin (fig 1. Movsesian).
Regarding claim 15, Muller (in view of Movsesian) discloses:
The aircraft area according to claim 14, further comprising: at least one monument (24), and wherein a sidewall (leftmost wall as seen in fig 2) of the at least one monument borders the secure area (see fig 2, Movsesian), or wherein the locking device is installed in or on a sidewall of the at least one monument, or both.
Regarding claim 16, Muller (in view of Movsesian) discloses:
The aircraft area according to claim 15, wherein the locking device is installed in or on a sidewall of the at least one monument (locking device of Movsesian 202 is on the sidewall of 24, which would be modified by Muller to be on the sidewall).
Regarding claim 17, Muller (in view of Movsesian) discloses:
The aircraft area according to claim 14, further comprising: at least one monument (24, Movsesian), wherein the locking device is installed in or on a sidewall of the at least one monument (fig 1, barrier system and locking device on barrier system are installed on the sidewall of 6).
Claim 18 is rejected as per claim 1 above including an aircraft (2, Movsesian).
Claim 19 is rejected as per claim 14 above including an aircraft (2, Movsesian). 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5035450 to Muller in view of US 20180346091 to Movsesian et al.(Movsesian) and in further view of US 20050189773 to Tsai et al. (Tsai).

Regarding claim 8, although Muller (in view of Movsesian) doesn’t explicitly disclose:
The aircraft barrier system according to claim 1, wherein the latching clamp has a hook shaped end and is configured to hook into a lock section of the latch.

However, Tsai teaches that it is well known in the art for a latching clamp (11) to have a hook shaped end (fig 2e) and is configured to hook into a lock section (area where 11 and 60 meet in fig 2e) of the latch (60).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into the teachings of Muller (in view of Movsesian) at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a latch bolt. See MPEP 2143, subsection I.B. (3).
Regarding claim 9, Muller (in view of Movsesian and Tsai) discloses:
The aircraft barrier system according to claim 8, wherein the lock section of the latch is a hook shaped end (fig 2e, Tsai) or a bar held by a fork-shaped latch.

Claim(s) 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5035450 to Muller in view of US 20180346091 to Movsesian et al.(Movsesian) and in further view of US 20180209185 to Long et al. (Long)
Regarding claim 6, Although Muller (in view of Movsesian) doesn’t explicitly disclose:
The aircraft barrier system according to claim 1, further comprising: a visual indicator connected to the locking device and configured to visually indicate whether the latching clamp is in the locking state or the unlocking state.
However, Long teaches it is well known in the art for a visual indicator (34) connected to the locking device (12) and configured to visually indicate whether the latching clamp (16) is in the locking state (34a) or the unlocking state (34b).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Long into the teachings of Muller (in view of Movsesian) at least because doing so provides an added security measure to visually indicate the locking state. 
Regarding claim 7, Muller (in view of Movsesian and Long) discloses:
The aircraft barrier system according to claim 6, wherein the visual indicator is connected to the latching clamp and moves together with the latching clamp from the locking state to the unlocking state of the latching clamp (when 16 moves between the locked and unlocked state, the visual indicated moves between 34a and 34b, Long).
Claim 4 is rejected as per claims 6 and 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675